


110 HR 5843 IH: Act to Remove Federal Penalties for

U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5843
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2008
			Mr. Frank of
			 Massachusetts (for himself and Mr.
			 Paul) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To eliminate most Federal penalties for possession of
		  marijuana for personal use, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Act to Remove Federal Penalties for
			 the Personal Use of Marijuana by Responsible
			 Adults.
		2.Elimination of
			 certain marijuana-related penaltiesNotwithstanding any other provision of law,
			 no penalty may be imposed under an Act of Congress for the possession of
			 marijuana for personal use, or for the not-for-profit transfer between adults
			 of marijuana for personal use. For the purposes of this section, possession of
			 100 grams or less of marijuana shall be presumed to be for personal use, as
			 shall the not-for-profit transfer of one ounce or less of marijuana, except
			 that the civil penalty provided in section 405 of the Controlled Substances Act
			 (21 U.S.C. 844a) may be imposed for the public use of marijuana if the amount
			 of the penalty does not exceed $100.
		
